Citation Nr: 1810099	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  12-11 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for a back disorder.  



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from February 1951 to November 1952.  He also served in the California Army National Guard from January 1966 to April 1968 and had additional periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the United States Army Reserve.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in July 2015.  A transcript of that proceeding is associated with the record.

In September 2015, the Board remanded the case for further development.  The case has since been returned to the Board for appellate review.

The Board notes that Disabled American Veterans (DAV) has been assisting the Veteran with his claim.  However, the VA Form 21-22 that is currently associated with the claims file lists "Army" as the Veteran's appointed representative and is not signed by a Veterans Service Organization.  In January 2018, the Board sent a letter to the Veteran notifying him of his representation choices.  It was specifically noted that, if he did not respond, he would be considered unrepresented.  To date, no response has been received.  Therefore, the Veteran is currently unrepresented before the Board in this appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The Board notes that additional VA medical records have been associated with the claims file since the August 2017 supplemental statement of the case.  However, the Agency of Original Jurisdiction (AOJ) will have the opportunity to review these records on remand. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran has contended that he has a back disorder as a result of a truck accident that occurred in 1965 or 1966.  See, e.g., February 2009 statement in support of claim; July 2015 Board hearing, at 5.  His service personnel records reflect that he served in the United States Army Reserve from November 1952 to January 1966.  Thereafter, he had a period of service in the California Army National Guard from January 1966 to April 1968.  

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from disease or injury incurred in or aggravated in the line of duty, or any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from injury (but not disease) incurred in or aggravated in the line of duty.  38 U.S.C. §§ 101 (21), (24), 106; 38 C.F.R. § 3.6(a), (d). 

National Guard duty is distinguishable from other Reserve service in that a member of the National Guard may be called to duty by the governor of their state or territory.  "[M]embers of the National Guard only serve the federal military when they are formally called into the military service of the United States[; a]t all other times, National Guard members serve solely as members of the State militia under the command of a state governor."  Allen v. Nicholson, 21 Vet. App. 54, 57 (2007).

Therefore, to have basic eligibility for veterans benefits based on a period of duty as a member of a state National Guard, a National Guardsman must have been ordered into Federal service by the President of the United States, see 10 U.S.C. § 12401, or must have performed "full-time duty" under the provisions of 32 U.S.C. §§ 316, 502, 503, 504, or 505.  Id.  

In September 2015, the Board directed the AOJ to verify the Veteran's periods of service following his separation from active duty in November 1952.  The Appeals Management Center (AMC) subsequently obtained the Veteran's service personnel records, which show that he earned retirement points for active duty or ACDUTRA during his service in 1965 and 1966.  However, the AOJ did not make a specific determination as to whether the Veteran had any verified period of active duty, ACDUTRA, or INACDUTRA in 1965 and 1966 or whether his National Guard service was state-controlled or federal service.   Therefore, on remand, the AOJ should clarify this matter.  

In addition, in September 2015, the Board directed the AOJ to contact the National Personnel Records Center (NPRC) to request treatment records from March Air Force Base dated from 1980 to 1991.  In a November 2015 deferred rating, the Appeals Management Center (AMC) noted that a June 2009 letter from the NPRC indicated that vehicle accident reports were only retained for six years.  The AMC also submitted an additional Personnel Information Exchange System (PIES) request for the Veteran's complete service treatment records from his period of active duty service.  However, there is no indication that the AMC submitted a request to the NPRC for treatment records from the March Air Force Base hospital, as directed in the September 2015 remand. 

The Board also directed the AOJ to request the Veteran's clinical records from Fort Irwin.  In July 2016, the AOJ submitted a PIES request for clinical records from "Fort Erwin" dated from January 1965 to December 1966.  A September 2016 response indicated that searches of records for Fort Erwin for 1966 yielded negative results.  However, there is no indication that any response was received with respect to records dated in 1965.  In addition, as the records request and negative response listed "Fort Erwin," it is unclear whether the search was conducted for records from the proper facility.  Therefore, a remand is necessary for additional efforts to attempt to obtain records from Fort Irwin.  Stegall v. West, 11 Vet. App. 268, 271(1998).

In an April 2012 statement of the case, the AOJ indicated that the two attempts were made to obtain treatment records from the March Air Reserve Base and the 145th California National Guard.  However, a request for records from the 145th California National Guard does not appear to be associated with claims file.  On remand, the AOJ should ensure that all proper development has been conducted to obtain the Veteran's records from his period of service in the California Army National Guard from January 1966 to April 1968.  

The Veteran was afforded a VA examination in January 2016.  The examiner opined that the Veteran's lumbar spine degenerative joint disease was less likely as not due to service.  In so finding, she stated that there was no objective evidence of a chronic back condition that had its onset in active duty, to include after a vehicle accident in 1965 or 1966.  However, the examiner relied largely on the absence of contemporaneous medical evidence and did not address the lay statements submitted by the Veteran.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, a remand is necessary to obtain an additional VA medical opinion. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a back disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA medical records.

2.  The AOJ should conduct the appropriate development to verify the Veteran's periods of active duty, ACDUTRA, and INACDUTRA in the United States Army Reserve from January 1965 to January 1966 and the California Army National Guard from January 1966 to December 1966.  

The AOJ should prepare a summary of the dates and types of service.  The summary should be associated with the claims file.  

3.  The AOJ should verify whether any periods of active duty, ACDUTRA, and INACDUTRA that the Veteran had in the California Army National Guard from January 1966 to January 1967 was "full-time duty" ordered under the provisions of 32 U.S.C. §§ 316, 502, 503, 504, or 505, or whether he was ordered into Federal service by the President of the United States, see 10 U.S.C. § 12401.  

The AOJ's determination of whether the Veteran had federal service during this time period should be documented in the file.

4.  The AOJ should contact the National Personnel Records Center (NPRC), the Records Management Center (RMC), the Veteran's units, or any other appropriate location, to request the Veteran's complete service treatment records for his period of service in the California Army National Guard from January 1966 to April 1968. 

5.  The AOJ should contact the appropriate facilities to request any clinical or outpatient treatment records from the hospital at Fort Irwin, California, dated in 1965 and 1966.  The AOJ should also specifically contact the NPRC to request treatment records from March Air Force Base between 1980 and 1991.  

6.  After completing the foregoing development, the AOJ should refer the Veteran's claims file to the January 2016 VA examiner or, if she is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of the Veteran's back disorder.  To the extent possible, the AOJ should provide the examiner with a list of dates of verified active service for VA purposes.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay assertions.  He or she should specifically consider the lay statements submitted by the Veteran in November 2009.  

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should state whether it is at least as likely as not (50 percent probability or greater) that any current back disorder manifested in or is otherwise  causally or etiologically related to the Veteran's active duty service or any periods of ACDUTRA or INACDUTRA, or federal active service in the California  Army National Guard. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

7.  The AOJ should review the examination report to ensure that it is in compliance with this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures.  

8.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the claim should be reviewed by the AOJ on the basis of additional evidence.

If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




